Citation Nr: 1028252	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart murmur and occluded 
anterior descending coronary artery due to exposure to ionizing 
radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1946 to September 1969.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2009, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record shows that a heart murmur and 
occluded anterior descending coronary artery are not 
etiologically related to the Veteran's period of active military 
service, to include in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The Veteran's heart murmur and occluded anterior descending 
coronary artery, claimed as secondary to exposure to ionizing 
radiation, were not incurred in or aggravated by active military 
service, nor may they be presumed to have incurred therein.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In August 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to schedule the Veteran for a VA examination in 
order to determine the etiology of the Veteran's heart murmur and 
anterior descending coronary artery.  A remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  When remand orders are not complied with, the 
Board must ensure compliance.  However, only substantial 
compliance, not strict compliance, is necessary.  D'Aries v. 
Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with an 
adequate medical examination in November 2009.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the August 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).
  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In September 2009 correspondence, the AMC described the types of 
evidence that the Veteran should submit in support of his claim 
and explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The VCAA notice letter also addressed the elements of 
degree of disability and effective date.  The Veteran's claim was 
then readjudicated in June 2010.  Here, however, the notice 
letter did not explain to the Veteran what the evidence must show 
to establish entitlement to service connection so VCAA duty to 
notify has not been satisfied.

However, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any of 
the four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent with 
the purposes of both the VCAA and VA's uniquely pro-claimant 
benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that is 
provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim . . . served to render any pre- 
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.   

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because a 
reasonable person could be expected to understand what was needed 
to substantiate the Veteran's claim.  The Board notes that the 
Veteran received a VCAA notice letter in September 2009 that laid 
out the types of evidence he should submit, the VA's duty to 
assist, and the elements of degree of disability and effective 
date.  The Board further notes that the Veteran was provided with 
a copy of the May 2005 rating decision, the April 2007 statement 
of the case (SOC), the August 2009 Board remand, and the June 
2010 supplemental statement of the case (SSOC), which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, including the relevant 
elements of a claim for service connection, and a summary of the 
evidence considered to reach the decision.  Thus, the Board finds 
that the faulty VCAA notice did not affect the essential fairness 
of the adjudication.      

Therefore, the Board concludes that there is no outstanding duty 
to inform the Veteran that any additional information or evidence 
is needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, VA afforded the Veteran 
with a compensation and pension examination in November 2009, 
obtained the Veteran's private and VA treatment records, and 
associated the Veteran's service treatment records and hearing 
transcript with the claims file.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case was more than adequate, 
as it was predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The examination 
included the Veteran's subjective complaints about his disability 
and the objective findings needed to rate the disability. 

The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed with 
appellate review.  

Analysis

The Veteran contends that he was exposed to radiation as a result 
of his official duties as an aircraft commander during atomic 
tests from January 1950 to December 1953.  According to the 
Veteran, he conducted air sampling and cloud penetration tests 
after atomic weapons were detonated.  He claims that his exposure 
to radiation at that time has caused his current cardiac 
disability. 

Service connection for conditions claimed to be due to exposure 
to ionizing radiation in service can be established in different 
ways, which have been outlined by the Court.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 
(1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

First, service connection may be granted if a Veteran had the 
disease in service or, in the case of malignant tumors, if the 
tumor was manifested to a degree of 10 percent or more within the 
first post-service year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).  
  
Second, if a Veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of certain enumerated cancers, it will be 
presumed that the cancer was incurred in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Alternatively, if a Veteran was 
exposed in service to ionizing radiation and, after service, 
developed any cancer within a period specified for each by law, 
then the Veteran's claim is referred to the Under Secretary for 
Benefits who must determine, based on the extent of exposure, 
whether there is a reasonable possibility that the disease was 
incurred in service.  38 C.F.R. § 3.311.

Service connection may also be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In the present case, the Veteran has submitted sufficient 
evidence in the form of personnel records and lay statements to 
confirm that he was exposed to ionizing radiation in service.  
Thus, the Veteran's exposure to ionizing radiation in service is 
not disputed.  It is also not disputed that the Veteran is 
currently diagnosed with coronary artery disease.  Therefore, the 
dispositive issue on appeal is whether the Veteran's currently 
diagnosed coronary artery disease is at least as likely as not 
related to his exposure to ionizing radiation in service.  

Initially, the Board notes that the Veteran's disease is not one 
presumed to have been caused by exposure to ionizing radiation, 
and he is not entitled to service connection on a presumptive 
basis.  See 38 C.F.R. § 3.309(d).  Nevertheless, the Board will 
examine whether the Veteran's disease is otherwise related to his 
period of active military service, to include exposure to 
ionizing radiation therein.  The Veteran's private cardiologist 
writing in May 2003 questioned whether the Veteran's exposure to 
radiation was a contributing or direct cause of his aortic 
valvular insufficiency as found with patients undergoing 
radiation therapy for cancer.  Then, in November 2004, she again 
stated that she questioned the role of the radiation that the 
Veteran was exposed to during his position as an aircraft 
commander in test flights for radiation in looking for a cause of 
his valvular heart disease and coronary artery disease.  She 
explained that she had no explanation for "this degree of aortic 
insufficiency," citing a lack of evidence of syphilis, Marfan's, 
rheumatic disease, significant calcific stenosis, or aortic 
aneurysm, as well as only mild aortic sclerosis.  Thus, the 
cardiologist concluded that she was not at all clear that the 
Veteran's coronary artery disease "may not be also" related to 
"this," although she thought that it was certainly a 
coincidence that he had both coronary artery disease and valvular 
insufficiency even though men of his age have a higher risk of 
coronary artery disease that is not necessarily related to 
radiation exposure.  Finally, in March 2006, the cardiologist 
found that it was possible that radiation exposure caused the 
Veteran's single vessel coronary artery disease and valvular 
disease as he had moderate aortic insufficiency but not 
significant aortic valve pathology.  Unfortunately, the Veteran's 
cardiologist has only proffered speculative opinions, which the 
United States Court of Appeals for Veterans Claims has held 
cannot establish an in-service medical nexus to a current 
disability.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999); Mclendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  
Therefore, the Board affords the Veteran's cardiologist's notes 
little probative value.

Instead, because of the speculative nature of the Veteran's 
cardiologist's opinions, VA afforded the Veteran a compensation 
and pension examination in November 2009.  In his examination 
report, the examiner noted that the Veteran's diagnostic history 
included "coronary artery disease 100% left anterior descending 
with collateral filling," nephrotic syndrome, renal transplant 
in July 2006, non-insulin-requiring diabetes mellitus, 
hypertension, and paroxysmal supraventricular tachycardia.  After 
reviewing the Veteran's service history, the examiner listed 10 
specific risk factors for the Veteran, which included his age, 
gender, and weight, as well as his diagnostic and family history.  
The Veteran reported that he never felt sick in any way after 
flying on his missions, specifically denying fatigue, nausea, 
vomiting, weight loss, poor appetite, and generalized muscle ache 
and pain.  The examiner found that this suggested that the 
Veteran had no significant major radiation exposure at that time.  

Next, the examiner reviewed the medical records from the 
Veteran's aforementioned cardiologist and stated that the import 
of the Veteran's kidney failure was straightforward - people who 
have chronic kidney disease have a much higher incidence of 
coronary artery disease and are at a much greater risk for 
coronary artery disease than are those who do not have chronic 
kidney disease.  He then examined the Veteran and confirmed his 
diagnosis of left anterior descending artery occlusion and aortic 
regurgitation. 

Finally, the examiner noted that most of the information 
available regarding radiation-induced cardiac disease comes from 
people who are treated with early stage breast cancer, Hodgkin's 
lymphoma, and other malignancies involving the thoracic region 
and explained both how radiation could cause heart disease and 
the other effects radiation has on the heart.  The Veteran 
related certain factors to the examiner that may increase his 
risk of radiation induced cardiotoxicity, such as hypertension 
and smoking.  In the examiner's opinion, if the Veteran was 
flying in the proximity of any cloud, the radiation exposure 
would have involved the whole body and lacked any sharp focus on 
any particular area of the torso.  Thus, if the Veteran was 
exposed to a significant amount of radiation, there would have 
been at least some evidence of systemic toxicity at some point in 
time.  Furthermore, the Veteran has major risk factors for the 
development of coronary artery disease and had developed the 
disease later in life than most individuals.  Again, the 
Veteran's risk factors included smoking anywhere from one pack of 
cigarettes a day to two packs a day in addition to hypertension.  
Therefore, the examiner concluded that if the Veteran's lesions 
of anterior descending occlusion and aortic regurgitation were 
caused by his exposure to radiation, there would be more diffuse 
evidence than is apparent.  Moreover, many years had passed 
between exposure to radiation and the detection of an anterior 
descending occlusion and aortic regurgitation, and, generally 
speaking, radiation toxicity is usually apparent much sooner than 
the Veteran's 50-year time span.  Thus, the examiner opined that 
the Veteran's ionizing radiation exposure while on active duty 
does not, in any way, relate etiologically to the occlusion of 
his left anterior descending artery and/or to aortic 
regurgitation.  The Board finds this examination and opinion 
adequate and affords the opinion great probative value.

In light of the foregoing, the Board further finds that the 
preponderance of the evidence weighs against the Veteran's claim, 
and service connection is not warranted.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a material 
issue.  The preponderance of the evidence, however, is against 
the claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     




ORDER

Entitlement to service connection for a heart murmur and occluded 
anterior descending coronary artery due to exposure to ionizing 
radiation is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


